Citation Nr: 0832195	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-26 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for diabetes mellitus.  

2.  Entitlement to service connection for residuals of a left 
leg fracture.  

3.  Entitlement to a compensable evaluation for a fracture of 
the fifth metacarpal of the right hand.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On the veteran's VA Form 9 (Appeal to the Board of Veterans' 
Appeals), received in August 2007, he indicated that he 
wanted a hearing before the Board at the RO (Travel Board 
hearing).  The requested hearing, to which he is entitled, 
has not yet been scheduled.  38 C.F.R. § 20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board at the RO (Travel Board 
Hearing).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




